ORDER
PER CURIAM.
The movant, William Thimiogianis, appeals the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court’s order and judgment denying the movant’s Rule 29.15 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).